
	
		I
		112th CONGRESS
		1st Session
		H. R. 2333
		IN THE HOUSE OF REPRESENTATIVES
		
			June 23, 2011
			Mrs. McCarthy of New
			 York introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To enhance safety of individuals by banning the use of
		  hand-held mobile devices while driving, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Safe Drivers Act of
			 2011.
		2.FindingsCongress finds that—
			(1)hand-held personal
			 wireless devices are not only instrumentalities and channels of interstate
			 commerce, but products of interstate commerce;
			(2)for those reasons,
			 regulation of the use of hand-held mobile telephones and personal wireless
			 devices is covered by the power of Congress to regulate interstate commerce as
			 enumerated in article I, section 8 of the Constitution;
			(3)additionally, the
			 Supreme Court held in South Dakota v. Dole, 483 U.S. 203 (June 23, 1987), that
			 Congress may condition Federal highway funding on State compliance with certain
			 conditions;
			(4)according to a
			 National Highway Traffic Safety Administration (NHTSA) driver distraction may
			 be grouped into manual, visual, and cognitive distractions;
			(5)according to Cisco
			 Systems Inc., North American mobile broadband traffic will grow fifty times
			 between 2009–2014;
			(6)and according to
			 CTIA, the main factors driving the rise in the use of mobile traffic include
			 the increasing availability and capabilities of smartphones, and new form
			 factors (such as tablets), for consumers;
			(7)as of the date of
			 enactment of this Act, only 8 States and the District of Columbia ban mobile
			 device use for all drivers;
			(8)the Secretary of
			 Transportation, Ray LaHood, has recognized the significance of increased driver
			 distraction as a result of wireless devices by launching an aggressive
			 educational campaign, issuing Department regulations, and consecutive
			 Distracted Driving Summits with affected industries;
			(9)it is necessary,
			 therefore, for Congress to act to protect the safety of all people in the
			 United States on highways, roads, and railways in the United States; and
			(10)Federal
			 legislation to address the problem of distracted driving is necessary to ensure
			 that national minimum standards of protection exist uniformly.
			3.Report on distract
			 driving
			(a)In
			 generalThe Secretary of
			 Transportation shall conduct a comprehensive study on distracted driving,
			 including cognitive distraction when driving. The study should also include
			 driver distraction impacts on young, inexperienced drivers and build upon past
			 reports and findings that the Department has conducted.
			(b)Report
			 findingsNot later than 2 years after the date of enactment of
			 this Act, the Secretary shall submit a report regarding the findings of the
			 study under subsection (a) to the appropriate committees of Congress, including
			 any recommendations to revise the requirement for minimum penalties under
			 section 167(b)(2) of title 23, United States Code.
			4.Operation of
			 motor vehicles while using a hand-held mobile device
			(a)In
			 generalChapter 1 of title
			 23, United States Code, is amended by adding at the end the following:
				
					167.Operation of
				motor vehicles using a hand-held mobile device
						(a)DefinitionsIn this section the following definitions
				apply:
							(1)Hand-held mobile
				device
								(A)In
				generalThe term
				hand-held mobile device means a mobile telephone or other
				personal wireless communication device that is meant for use with at least 1
				hand.
								(B)ExclusionsThe term hand-held mobile
				device does not include—
									(i)a
				voice-operated, vehicle-integrated, or any device that requires the use of
				either hand to activate or deactivate a feature or function, or use in a
				hands-free manner; or
									(ii)a global positioning system, not integrated
				in a motor vehicle, that is voice-activated or used to view directions, except
				that if the system requires instructions to be inputted manually by hand, the
				motor vehicle must not be moving or idling.
									(2)Motor
				vehicleThe term motor vehicle means—
								(A)a vehicle driven
				or drawn by mechanical power and manufactured primarily for use on public
				highways; and
								(B)a railcar or other
				component of a fixed guideway system that is not subject to regulation by the
				Federal Railroad Administration.
								(b)Requirements and
				withholding of apportionments for noncompliance
							(1)In
				generalOn October 1 of the
				second fiscal year beginning after the date of promulgation of the regulations
				under subsection (d), and annually thereafter, the Secretary shall withhold 25
				percent of the amount required to be apportioned to any State under each of
				paragraphs (1), (3), and (4) of section 104(b) for the fiscal year if the
				Secretary determines that the State does not meet the requirement under
				paragraph (2) of this subsection as of that date.
							(2)RequirementA
				State shall meet the requirement under this paragraph if the State has enacted
				and is enforcing a law that—
								(A)except in the
				event of an emergency, prohibits an operator, on a public road, of a moving or
				idling motor vehicle from using a hand-held mobile device; and
								(B)requires, upon
				conviction of a violation of such State law, the imposition of penalties in
				accordance with the requirements for minimum penalties described in the
				regulations issued under subsection (d).
								(c)Recovery of
				funds withheldAll funds withheld under this section from
				apportionment to a State for 1 or more fiscal years shall be available for
				apportionment to the State immediately upon a determination by the Secretary
				that the State meets the requirement under paragraph (2).
						(d)RegulationsNot later than 180 days after the date of
				enactment of this section, the Secretary shall issue regulations to carry out
				this section, including requirements for minimum penalties for violations of
				the prohibition under subsection (b)(2) (A) and (B) that—
							(1)specify a minimum
				penalty for a first offense; and
							(2)stipulate that
				penalties shall be graduated for repeat
				offenses.
							.
			(b)Technical
			 amendmentThe analysis of chapter 1 of title such title is
			 amended by adding after section 166 the following:
				
					
						167. Operation of motor vehicles using a
				hand-held mobile
				device.
					
					.
			
